DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
II.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
III.	The information disclosure statement (IDS) submitted on 06/18/2021 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 


Allowable Subject Matter
IV.	Claims 1-16 are allowed.
V.	The following is an examiner’s statement of reasons for allowance:
VI. 	Regarding claim 1, 	the prior art does not teach or fairly suggest “…with respect to each of the plurality of microlenses, a plurality of first sensitivity regions formed at first depth from a light incident surface, a plurality of second sensitivity regions formed at second depth which is deeper than the first depth, and a plurality of connection portions that electrically connect the plurality of first regions and the plurality of second regions in different combinations…” and used in combination with all of the other limitations of claim 1.
VII. 	Claims 2-7 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

VIII. 	Regarding claim 8, the prior art does not teach or fairly suggest “…with respect to each of the plurality of microlenses, a plurality of first sensitivity regions formed at first depth from a light incident surface, a plurality of second sensitivity regions formed at - 37 - 25793/275/3865707.110209180US01/P221-0315US second depth which is deeper than the first depth, and a plurality of connection portions that electrically connect the plurality of first regions and the plurality of second regions in different combinations, and a focus detection unit that obtains pupil division signals corresponding to light fluxes passing through different pupil regions, respectively, from signals output from the pixel region and performs phase difference focus detection for each of structures formed by connecting the plurality of first regions and the plurality of second regions by the plurality of connection portions in the different combinations based on the pupil division signals…” and used in combination with all of the other limitations of claim 8.

IX. 	Regarding claim 9, 	the prior art does not teach or fairly suggest “…with respect to each of the plurality of microlenses, a plurality of first sensitivity regions formed at first depth from a light incident surface, a plurality of second sensitivity regions formed at second depth which is deeper than the first depth, and a plurality of connection portions that electrically connect the plurality of first regions and the plurality of second regions in different combinations, and a focus detection unit that obtains pupil division signals which divide pupil region from signals output from the pixel region and performs phase - 38 -difference focus detection based on the pupil division signals, wherein, at least for a part of the plurality of microlenses, the plurality of first regions and the plurality of second regions are connected by the plurality of connection portions to form either a first structure or a second structure, the first structure and the second structure dividing a pupil region in directions orthogonal to each other and being covered with color filters of a first color, and at least for another part of the plurality of microlenses, the plurality of first regions and the plurality of second regions are connected by the plurality of connection portions to form either a third structure or a fourth structure, the third structure and the fourth structure dividing the pupil region in directions orthogonal to each other and in different directions from the first structure and the second structure and being covered with color filters of either a second color or a third color, and the first to fourth structures being arranged so that the color filters are in Bayer arrangement, wherein the focus detection unit generates luminance signals which divide pupil regions based on the pupil division signals obtained from the first to fourth structures, and performs the phase difference focus detection based on the luminance signals…” and used in combination with all of the other limitations of claim 9.

X. 	Claim 10 depends on allowable claim 9. Therefore, the dependent claim is also held allowable.

XI. 	Regarding claim 11, the prior art does not teach or fairly suggest “…with respect to each of the plurality of microlenses, a plurality of first sensitivity regions formed at first - 40 - 25793/275/3865707.110209180US01/P221-0315US depth from a light incident surface, a plurality of second sensitivity regions formed at second depth which is deeper than the first depth, and a plurality of connection portions that electrically connect the plurality of first regions and the plurality of second regions in different combinations, and a focus detection unit that obtains pupil division signals which divide pupil region from signals output from the pixel region and performs phase difference focus detection based on the pupil division signals, wherein, at least for a part of the plurality of microlenses, the plurality of first regions and the plurality of second regions are connected by the plurality of connection portions to form either a first structure or a second structure, the first structure and the second structure dividing a pupil region in directions orthogonal to each other and being covered with color filters of a first color, at least for another part of the plurality of microlenses, the plurality of first regions and the plurality of second regions are connected by the plurality of connection portions to form either a third structure or a fourth structure, the third structure and the fourth structure dividing the pupil region in directions orthogonal to each other and in different directions from the first structure and the second structure and being covered with color filters of either a second color or a third color, and at least for another part of the plurality of microlenses, the plurality of first regions and the plurality of second regions are connected by the plurality of connection portions to form either fifth structure or a sixth structure, the fifth structure being the same as the first structure except for not being covered with a color filter, and the sixth structure being the same as the second structure except for not being covered with a color filter, wherein the focus detection unit generates luminance signals whose - 41 - 25793/275/3865707.110209180US01/P221-0315US pupils are divided based on the pupil division signals obtained from the first to sixth structures, and performs the phase difference focus detection based on the luminance signals…” and used in combination with all of the other limitations of claim 11.

XII. 	Claim 12 depends on allowable claim 11. Therefore, the dependent claim is also held allowable.

XIII. 	Regarding claim 13, the prior art does not teach or fairly suggest “…with respect to each of the plurality of microlenses, a plurality of first sensitivity regions formed at first depth from a light incident surface, a plurality of second sensitivity regions formed at second depth which is deeper than the first depth, and a plurality of connection portions that electrically connect the plurality of first regions and the plurality of second regions in different combinations, wherein, at least for a part of the plurality of microlenses, the plurality of first regions and the plurality of second regions are connected by the plurality of connection portions to form either a first structure or a second structure, the first structure and the second structure dividing a pupil region in directions orthogonal to each other and being covered with color filters of a first color, and at least for another part of the plurality of microlenses, the plurality of first regions and the plurality of second regions are connected by the plurality of connection portions to form either a third structure or a fourth structure, the third structure and the fourth structure dividing the pupil region in - 43 - 25793/275/3865707.110209180US01/P221-0315US directions orthogonal to each other and in different directions from the first structure and the second structure and being covered with color filters of either a second color or a third color, and the first to fourth structures being arranged so that the color filters are in Bayer arrangement, the method comprising: generating luminance signals by multiplying the pupil division signals obtained from the first or second structure by a first coefficient, multiplying, among the pupil division signals obtained from the third or fourth structure, the pupil division signals corresponding to the color filter of the second color by a second coefficient, multiplying, among the pupil division signals obtained from the third or fourth structure, the pupil division signals corresponding to the color filter of the third color by a third coefficient, and adding products; and performing the phase difference focus detection based on the luminance signals, wherein, upon generating the luminance signals, the luminance signals corresponding to light fluxes passing through pupil regions divided in first direction are generated by using the pupil division signals obtained from the first structures and setting the first coefficient larger than the second and third coefficients, the luminance signals corresponding to light fluxes passing through pupil regions divided in second direction are generated by using the pupil division signals obtained from the second structures and setting the first coefficient larger than the second and third coefficients, the luminance signals corresponding to light fluxes passing through pupil regions divided in third direction are generated by using the pupil division signals obtained from the first structures and setting the first coefficient smaller than the second and third coefficients, the luminance signals corresponding to light fluxes passing through - 44 - 25793/275/3865707.110209180US01/P221-0315US pupil regions divided in fourth direction are generated by using the pupil division signals obtained from the second structures and setting the first coefficient smaller than the second and third coefficients, wherein the focus detection is performed for each of the first to fourth directions, and wherein the first to fourth directions are different from each other…” and used in combination with all of the other limitations of claim 13.

XIV. 	Regarding claim 14, the prior art does not teach or fairly suggest “… with respect to each of the plurality of microlenses, a plurality of first sensitivity regions formed at first depth from a light incident surface, a plurality of second sensitivity regions formed at second depth which is deeper than the first depth, and a plurality of connection portions that electrically connect the plurality of first regions and the plurality of second regions in different combinations, wherein, at least for a part of the plurality of microlenses, the plurality of first regions and the plurality of second regions are connected by the plurality of connection portions to form either a first structure or a second structure, the first structure and the second structure dividing a pupil region in directions orthogonal to each other and being covered with color filters of a first color, at least for another part of the plurality of microlenses, the plurality of first regions and the plurality of second regions are connected by the plurality of connection portions to form either a third structure or a fourth structure, the third structure and the fourth structure dividing the pupil region in directions orthogonal to each other and in different directions from the first structure and the second structure and being covered with color filters of either a second color or a third color, and at least for another part of the plurality of - 45 - 25793/275/3865707.110209180US01/P221-0315US microlenses, the plurality of first regions and the plurality of second regions are connected by the plurality of connection portions to form either fifth structure or a sixth structure, the fifth structure being the same as the first structure except for not being covered with a color filter, and the sixth structure being the same as the second structure except for not being covered with a color filter, the method comprising: generating the luminance signals by multiplying the pupil division signals obtained from the first or second structure by a first coefficient, multiplying, among the pupil division signals obtained from the third or fourth structure, the pupil division signals corresponding to the color filter of the second color by a second coefficient, multiplying, among the pupil division signals obtained from the third or fourth structure, the pupil division signals corresponding to the color filter of the third color by a third coefficient, multiplying the pupil division signals obtained from the fifth and sixth structures by a fourth coefficient, and adding products; and performing the phase difference focus detection based on the luminance signals, wherein, upon generating the luminance signals, the luminance signals corresponding to light fluxes passing through pupil regions divided in first direction are generated by using the pupil division signals obtained from the first structures and setting the fourth coefficient smaller than the first coefficient and larger than the second and third coefficients, the luminance signals corresponding to light fluxes passing through pupil regions divided in second direction are generated by using the pupil division signals obtained from the second structures and setting the fourth coefficient smaller than the first coefficient and larger than the second and third coefficients, the luminance signals corresponding to light fluxes passing through - 46 - 25793/275/3865707.110209180US01/P221-0315US pupil regions divided in third direction are generated by using the pupil division signals obtained from the first structures and setting the fourth coefficient larger than the first coefficient and the first coefficient smaller than the second and third coefficients, the luminance signals corresponding to light fluxes passing through pupil regions divided in fourth direction are generated by using the pupil division signals obtained from the second structures and setting the fourth coefficient larger than the first coefficient and the first coefficient smaller than the second and third coefficients, wherein the focus detection is performed for each of the first to fourth directions, and wherein the first to fourth directions are different from each other…” and used in combination with all of the other limitations of claim 14.

XV. 	Regarding claim 15, the prior art does not teach or fairly suggest “… with respect to each of the plurality of microlenses, a plurality of first sensitivity regions formed at first depth from a light incident surface, a plurality of second sensitivity regions formed at second depth which is deeper than the first depth, and a plurality of connection portions that electrically connect the plurality of first regions and the plurality of second regions in different combinations, wherein, at least for a part of the plurality of microlenses, the plurality of first regions and the plurality of second regions are connected by the plurality of connection portions to form either a first structure or - 47 -a second structure, the first structure and the second structure dividing a pupil region in directions orthogonal to each other and being covered with color filters of a first color, and at least for another part of the plurality of microlenses, the plurality of first regions and the plurality of second regions are connected by the plurality of connection portions to form either a third structure or a fourth structure, the third structure and the fourth structure dividing the pupil region in directions orthogonal to each other and in di fferent directions from the first structure and the second structure and being covered with color filters of either a second color or a third color, and the first to fourth structures being arranged so that the color filters are in Bayer arrangement, the method comprising: generating luminance signals by multiplying the pupil division signals obtained from the first or second structure by a first coefficient, multiplying. among the pupil division signals obtained from the third or fourth structure, the pupil division signals corresponding to the color filter of the second color by a second coefficient, multiplying, among the pupil division signals obtained from the third or fourth structure, the pupil division signals corresponding to the color filter of the third color by a third coefficient, and adding products; and performing the phase difference focus detection based on the luminance signals, wherein, upon generating the luminance signals, the luminance signals corresponding to light fluxes passing through pupil regions divided in first direction are generated by using the pupil division signals obtained from the first structures and setting the first coefficient larger than the second and third coefficients, the luminance signals corresponding to light fluxes passing through pupil regions divided in second direction are generated by using the pupil division signals obtained from the second structures and setting the first coefficient larger - 48 - 25793/275/3865707.110209180US01/P221-0315US than the second and third coefficients, the luminance signals corresponding to light fluxes passing through pupil regions divided in third direction are generated by using the pupil division signals obtained from the first structures and setting the first coefficient smaller than the second and third coefficients, the luminance signals corresponding to light fluxes passing through pupil regions divided in fourth direction are generated by using the pupil division signals obtained from the second structures and setting the first coefficient smaller than the second and third coefficients, wherein the focus detection is performed for each of the first to fourth directions, and wherein the first to fourth directions are different from each other…” and used in combination with all of the other limitations of claim 15.

XVI.  	Regarding claim 16, the prior art does not teach or fairly suggest “… with respect to each of the plurality of microlenses, a plurality of first sensitivity regions formed at first depth from a light incident surface, a plurality of second sensitivity regions formed at second depth which is deeper than the first depth, and a plurality of connection portions that electrically connect the plurality of first regions and the plurality of second regions in different combinations, wherein, at least for a part of the plurality of microlenses, the plurality of first regions and the plurality of second regions are connected by the plurality of connection portions to form either a first structure or - 49 - 25793/275/3865707.110209180US01/P221-0315US a second structure, the first structure and the second structure dividing a pupil region in directions orthogonal to each other and being covered with color filters of a first color, at least for another part of the plurality of microlenses, the plurality of first regions and the plurality of second regions are connected by the plurality of connection portions to form either a third structure or a fourth structure, the third structure and the fourth structure dividing the pupil region in directions orthogonal to each other and in different directions from the first structure and the second structure and being covered with color filters of either a second color or a third color, and at least for another part of the plurality of microlenses, the plurality of first regions and the plurality of second regions are connected by the plurality of connection portions to form either fifth structure or a sixth structure, the fifth structure being the same as the first structure except for not being covered with a color filter, and the sixth structure being the same as the second structure except for not being covered with a color filter, the method comprising: generating the luminance signals by multiplying the pupil division signals obtained from the first or second structure by a first coefficient, multiplying, among the pupil division signals obtained from the third or fourth structure, the pupil division signals corresponding to the color filter of the second color by a second coefficient, multiplying, among the pupil division signals obtained from the third or fourth structure, the pupil division signals corresponding to the color filter of the third color by a third coefficient, multiplying the pupil division signals obtained from the fifth and sixth structures by a fourth coefficient, and adding products; and performing the phase difference focus detection based on the luminance signals, wherein, upon generating the luminance signals, - 50 - 25793/275/3865707.110209180US01/P221-0315US the luminance signals corresponding to light fluxes passing through pupil regions divided in first direction are generated by using the pupil division signals obtained from the first structures and setting the fourth coefficient smaller than the first coefficient and larger than the second and third coefficients, the luminance signals corresponding to light fluxes passing through pupil regions divided in second direction are generated by using the pupil division signals obtained from the second structures and setting the fourth coefficient smaller than the first coefficient and larger than the second and third coefficients, the luminance signals corresponding to light fluxes passing through pupil regions divided in third direction are generated by using the pupil division signals obtained from the first structures and setting the fourth coefficient larger than the first coefficient and the first coefficient smaller than the second and third coefficients, the luminance signals corresponding to light fluxes passing through pupil regions divided in fourth direction are generated by using the pupil division signals obtained from the second structures and setting the fourth coefficient larger than the first coefficient and the first coefficient smaller than the second and third coefficients, wherein the focus detection is performed for each of the first to fourth directions, and wherein the first to fourth directions are different from each other…” and used in combination with all of the other limitations of claim 16.

XVII.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Citation of Pertinent Art
XVIII.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Fukuda (US-PGPUB 20160156867) discloses obtaining parallax signals for more viewpoints while suppressing the number of divisions of the photoelectric conversion regions of single pixels.

Contact Information
XIX. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        08/26/2022